Citation Nr: 1033386	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

In a February 2009 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a March 
2010 Joint Motion for Remand (Joint Motion), the Court remanded 
this appeal in March 2010 for development in compliance with the 
Joint Motion.  The appeal is remanded to the RO.  VA will notify 
the Veteran if further action is required.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision in this matter, finding 
that the Board had not properly explained why attempts had not 
been made to obtain Ships Logs and Flight Operation Logs from the 
USS KITTY HAWK.  Therefore, the Board finds that its decision of 
February 23, 2009 failed to provide the Veteran due process under 
the law.  Accordingly, in order to prevent prejudice to the 
Veteran, the February 23, 2009 decision of the Board must be 
vacated in its entirety, and a new decision will be entered as if 
the February 2009 decision by the Board had never been issued.


ORDER

The February 23, 2009 Board decision is vacated.


REMAND

The Veteran claims that service connection for prostate cancer is 
warranted on a presumptive basis based on exposure to Agent 
Orange during military service.  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307 (2009).  Prostate cancer 
is a disease deemed to be associated with herbicide exposure 
under VA law.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309 (2009).  The evidence of record shows 
that the Veteran has a current diagnosis of prostate cancer and 
served during the Vietnam era.  Accordingly, if the evidence 
demonstrates that the Veteran served in the Republic of Vietnam 
for VA purposes, presumptive service connection for prostate 
cancer is warranted.

The Veteran served in the Navy, onboard the USS KITTY HAWK and 
was stationed off the coast of Vietnam.  Service onboard a 'blue 
water' naval vessel off the coast of Vietnam is not sufficient to 
establish presumptive exposure to Agent Orange.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, the Veteran has 
stated that he flew into Vietnam twice during military service, 
once in 1966 and once in 1967.  On both occasions, the trips were 
conducted to check samples of aviation fuel for possible 
contaminants.  A February 2005 information response from the 
National Personnel Records Center stated that the "Veteran was 
on board ships that were in the official waters of Vietnam.  The 
personnel record does not contain enough information to make a 
definitive statement regarding in country service."  The record 
listed specific sets of dates that the USS KITTY HAWK was in the 
waters of Vietnam while the Veteran was aboard, including 
multiple periods in both 1966 and 1967.  Accordingly, the 
evidence of record shows that the USS KITTY HAWK was in close 
proximity to Vietnam during the periods when the Veteran claims 
he made trips to airbases in Vietnam.  Accordingly, the claim 
must be remanded so that an attempt can be made to obtain any 
records which would substantiate the Veteran's claims that he set 
foot in the Republic of Vietnam, to specifically include Ships 
Logs and Flight Operation Logs from the USS KITTY HAWK.

Accordingly, the case is remanded for the following actions:

1.	The RO must make an attempt to obtain 
copies of the Ships Logs and Flight 
Operation Logs from the USS KITTY HAWK for 
the periods when the USS KITTY HAWK was in 
the official waters of the Republic of 
Vietnam in 1966 and 1967.  All attempts to 
secure the evidence must be documented in 
the claims folder, and any negative 
replies must be associated with the claims 
folder.  If, after making reasonable 
efforts to obtain the above-noted records, 
the RO is unable to secure the records, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


